--------------------------------------------------------------------------------


GUARANTY SUPPLEMENT

Date: September 5, 2002

Bank One, NA, as the Administrative Agent
for the Lenders referred to in the
Credit Agreement referred to below
1717 Main Street, 3rd Floor
Dallas, TX 75201

  Re:   Credit Agreement dated as of November 27, 2001 among SCP Pool
Corporation, a Delaware corporation (the “Borrower”), the Lenders party from
time to time to the Credit Agreement, Hibernia National Bank, as the
Documentation Agent (the “Documentation Agent”), Fleet Capital Corporation, as
the Syndication Agent (the “Syndication Agent”) and Bank One, NA, as the
Administrative Agent and LC Issuer (as the same has been or may be amended,
restated, supplemented or modified from time to time, the “Credit Agreement”).


Ladies and Gentlemen:

        Reference is made to the Credit Agreement and to the Guaranty referred
to therein (the Guaranty, as in effect on the date hereof and as it may
hereafter be amended, restated, supplemented or modified from time to time,
together with this Guaranty Supplement, being the “Guaranty”). The capitalized
terms defined in the Guaranty or in the Credit Agreement and not otherwise
defined herein are used herein as therein defined.

        Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
irrevocably and unconditionally guarantees to the Administrative Agent and the
Lenders the full and prompt payment and performance of the Guaranteed
Obligations. The term “Guaranteed Obligations”, as used herein, means all of the
“Obligations”, as defined in the Credit Agreement, subject to the limitations
set forth in Section 1(b) herein below. The term “Guaranteed Obligations” shall
include any and all post-petition interest and expenses (including, without
limitation, reasonable attorneys’ fees) whether or not allowed under any
bankruptcy, insolvency, or other similar law.

    (b)               The obligations of the undersigned under this Guaranty
Supplement and the Guaranty shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder and thereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
to being set aside, avoided, or annulled under any applicable state law relating
to fraudulent transfers or fraudulent obligations.


-1-

--------------------------------------------------------------------------------

        Section 2. Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to a “Guarantor” shall also
mean and be a reference to the undersigned, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to the undersigned.

        Section 3. Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 2 of the Guaranty to the
same extent as each other Guarantor.

        Section 4. Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier shall be effective
as delivery of an original executed counterpart of this Guaranty Supplement.

        Section 5. Governing Law. THIS GUARANTY SUPPLEMENT IS EXECUTED AND
DELIVERED AS AN INCIDENT TO A LENDING TRANSACTION NEGOTIATED, CONSUMMATED, AND
PERFORMABLE IN DALLAS COUNTY, TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

        Section 6. Notices. All notices, requests and other communications to
any party hereunder shall be given or made by telecopier or other writing and
telecopied, or mailed or delivered to the intended recipient at its address or
telecopier number set forth on the signature pages hereof or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of Article
XIII of the Credit Agreement. Except as otherwise provided in the Guaranty, all
such communications shall be deemed to have been duly given when transmitted by
telecopier, or personally delivered or, in the case of a mailed notice sent by
certified mail return-receipt requested, on the date set forth on the receipt
(provided, that any refusal to accept any such notice shall be deemed to be
notice thereof as of the time of any such refusal), in each case given or
addressed as aforesaid.

        Section 7. NOTICE OF FINAL AGREEMENT. THE GUARANTY, AS SUPPLEMENTED BY
THIS GUARANTY SUPPLEMENT, AND THE OTHER LOAN DOCUMENTS EMBODY THE ENTIRE
AGREEMENT AND UNDERSTANDING AMONG THE GUARANTORS, THE ADMINISTRATIVE AGENT, THE
DOCUMENTATION AGENT, THE SYNDICATION AGENT AND THE LENDERS AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS AMONG THE GUARANTORS, THE ADMINISTRATIVE
AGENT, DOCUMENTATION AGENT, THE SYNDICATION AGENT AND THE LENDERS RELATING TO
THE SUBJECT MATTER THEREOF. THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED OR VARIED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES
THERETO.

        Section 8. WAIVER OF JURY TRIAL. THE GUARANTORS HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATING TO, OR CONNECTED WITH ANY LOAN DOCUMENTS OR THE RELATIONSHIP
ESTABLISHED THEREUNDER.

-2-

--------------------------------------------------------------------------------

  Very truly yours,



  FORT WAYNE POOLS, INC.


By: /S/ Craig K. Hubbard
Name: Craig K. Hubbard
Title: Chief Financial Officer, Secretary
and Treasurer


Address: 6930 Gettysburg Pike
Ft. Wayne, IN 46804

Fax No.: 260-459-4152
Phone No.: 260-459-4110
Attention: David Dent


-3-